DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 03/22/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1-33 are pending.
Claims 1, 15, 25, and 33 are amended.
Claims 1-33 have been examined on the merits.   

Priority
This application, U.S. Application number 15479734, is a Continuation-In-Part of US patent application No. 15/131,133 filed on 04/18/2016.

Rejections - Withdrawn
The rejection of Claims 1-3, 5-16, 18-26, 28, 30-31, and 33 under 35 U.S.C. 103 as being unpatentable over Gallop et al. is withdrawn due to the amendments to the claims filed on 03/22/2021.
The rejection of Claims 1-33 under 35 U.S.C. 103 as being unpatentable over Clayton et al. is withdrawn due to the amendments to the claims filed on 03/22/2021.
  
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1, 15, 25, and 33 as well as their dependent claims are directed to a method for destabilizing an emulsion feedstock for generating valuable products, comprising a step of applying a moderate temperature to the emulsion feedstock to create a first mixture. 
Claims 1, 15, and 33 define that the moderate temperature is in a range between 125oC and 175oC.  Support for this exact range claimed is not found in the original disclosure of the instant application. Applicant points to Paragraph [0020] in the response filed on 03/22/2021 for a written description of the claimed range. However, the [0020] only provides support for a broader range of 120oC - 220oC. In the 03/22/2021 response (page 11/lines 5-8), Applicant argues that the claimed temperature range is critical to preservation/generation of valuable products, e.g. neutral oil, by the claimed method. Examiner notes that when there is any assertion of criticality associated with the claimed range, the values particularly recited by the claims must be explicitly supported by the original disclosure. As the values currently claimed are not explicitly supported by the original disclosure, the claimed temperature range of 125oC - 175oC is considered new matter.
Furthermore, Claims 1, 15, 25, and 33 (as well as their dependent claims) recite the limitation “wherein said first mixture excludes a solvent”.  Support for this limitation is not found in the original disclosure of the instant application.  Applicant points to the paragraphs 0015, 0029, 0035-36, 0038, and 0040 in the 03/22/2021 response for support of a written description, but such support is not found. Rather, the [0015] actually discloses that the first mixture comprises water and oil solvents. See lines 5-6, where the paragraph discloses an oil phase and a water phase are separated from the first mixture, indicating the presence of water and oil in the first mixture (Note: both oil and water read on the term “solvent” recited in the claims). Thus, the first mixture in the original disclosure does not exclude a solvent, and the claimed limitation “said first mixture excludes a solvent” is considered new matter. 
Therefore, Claims 1-33 are directed to new matter.


Claims 1-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112 ¶ 1, the following factors enumerated In re Wands, 8 USPQ2d 1400, at 1404 (CAFC 1988) are considered: (1) the breadth of the claims, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the quantity of experimentation necessary.  While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered.
The breadth of the claims. Claims 1-33 are directed to a method for destabilizing an emulsion feedstock for generating valuable products, comprising steps: applying a moderate temperature to the emulsion feedstock to create a first mixture; and separating said first mixture into an oil phase, a water phase, and a convoluted phase, wherein the emulsion feedstock can be gums or other water-in-oil or oil-in-water mixtures. The claims further recite the limitation that “the first mixture excludes a solvent”. It is noted that the “solvent” excluded in the first mixture can be any solvent. In another word, the claims require that the first mixture does not comprise any solvent. However, given that the first mixture is separated into a water phase and an oil phase (as defined by the “separating” step in the claims), water and oil should be comprised in the first mixture. In the broadest reasonable interpretation, water and oil are solvents, because they are liquid agents capable of dissolving hydrophilic and hydrophobic materials, respectively. As such, the water and oil are among the solvents, which are required to be excluded from the first mixture by the claims; and at the meanwhile the claims require separating the first mixture into a water phase comprising water and an oil phase comprising oil.  
The amount of direction or guidance presented and the existence of working examples.  In the specification there are 5 working examples for the claimed invention (paragraphs 0029, 0035-36, 0038 and 0040 in pages 12-16), in which, various emulsion feedstocks are subjected to the treatment of the moderate temperature to create a first mixture comprising oil and water, and the first mixture is then separated into an oil phase and a water phase. All these working examples demonstrate that a first mixture comprising oil and water can be created by applying the moderate temperature to the emulsion feedstock, and is then separated into an oil phase comprising oil and a water phase comprising water.  However, the specification fails to provide any information regarding how to create a first mixture that excludes any solvent (e. g. water and oil) by applying the moderate temperature to the emulsion feedstock, and how to separate the first mixture not comprising oil and water into an oil phase comprising oil and a water phase comprising water.
The state of prior art, and the predictability or unpredictability of the art.   The art as evidenced by Gallop et al. (US Pub. No. 2011/0283602, 2011, of record), teaches a method for destabilizing an emulsion feedstock for generating valuable products, comprising: applying a moderate temperature to the emulsion feedstock to create a first mixture comprising oil and water; and separating the first mixture into a water phase comprising water and an bio-oil phase comprising oil (abstract, Claims 1-3, 14, and 17, para 0060). In view of what the art teaches, a mixture comprising oil and water can be created from an emulsion feedstock after being subjected to a moderate temperature, and the created mixture comprising oil and water can be separated into a water phase and an oil phase. However, there is no teaching or suggestion in the prior art indicating that a first mixture not comprising oil and water can be created from an emulsion feedstock, and such a created mixture can then be separated into an oil phase comprising oil and a water phase comprising water. 
The quantity of experimentation necessary.  It is not routine in the art to create a mixture, in which water and oil are excluded, by subjecting the emulsion feedstock to a moderate temperature, and to separate such a mixture not comprising oil and water into an oil phase comprising oil and a water phase comprising water. Neither the prior art nor disclosure of the specification shows that a mixture not comprising oil and water can be created from an emulsion feedstock by heat treatment and is then separated into an oil phase comprising oil and a water phase comprising water.  Therefore, in absence of some guidance as to how to create a mixture not comprising oil and water and then separate it into an oil phase and a water phase, one of skill in the art would have to carry out a large amount of experimentation to find which additional steps or additional compounds need to be included in the disclosed method, or how to modify the disclosed method, to separate a mixture not comprising oil and water into an oil phase and a water phase.    
Therefore, Claims 1-33 are not enabled due to the lack of information and guidance with regard to how to create a mixture not comprising water and oil from an emulsion feedstock and then separate it into an oil phase and a water phase. Neither the specification nor the prior art enable the entire scope of the claimed invention.

Response to Arguments
Applicant's arguments about the rejection of Claims 1-3, 5-16, 18-26, 28, 30-31, and 33 under 35 U.S.C. 103 as being unpatentable over Gallop et al. in the response filed on 03/22/2021 (pages 8-10) have been fully considered but they are moot, because the rejection has been withdrawn.
Applicant's arguments about the rejection of Claims 1-33 under 35 U.S.C. 103 as being unpatentable over Clayton in the response filed on 03/22/2021 (pages 10-11) have been fully considered but they are moot, because the rejection has been withdrawn.
Examiner notes that Applicant’s arguments in page 8, paragraph 2 of the 03/22/2021 response are based on the feature not recited in the claims. Claims 1, 15, 25, and 33 do not recite any limitation to exclude the use of a solvent in the “applying” step or any other steps of the claimed method. Rather, the claims only limit the structure of the first mixture by reciting the limitation of “the first mixture excludes a solvent”. Furthermore, the paragraphs 0029, 0035-36, 0038 and 0040, pointed by Applicant, are silent about whether a solvent is added to the emulsion feedstock or used in any of the steps in the claimed method. These paragraphs do not provide support for excluding the use of a solvent in the claimed method, in contrary to Applicant’s arguments.        
 
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653